UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                             No. 02-7273



EDDIE LEE TAYLOR,

                                             Plaintiff - Appellant,

          versus


MARION COUNTY DETENTION CENTER; CAPTAIN PACE,

                                            Defendants - Appellees.



Appeal from the United States District Court for the District of
South Carolina, at Charleston. Terry L. Wooten, District Judge.
(CA-01-4118-9)


Submitted:   December 16, 2002          Decided:     December 20, 2002


Before LUTTIG, MICHAEL, and MOTZ, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Eddie Lee Taylor, Appellant Pro Se. Jay Hupfer, WILLCOX, BUYCK &
WILLIAMS, P.A., Florence, South Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

      Eddie Lee Taylor appeals the district court’s order accepting

the recommendation of the magistrate judge and denying relief on

his   42   U.S.C.   §   1983   (2000)       complaint   under   28   U.S.C.    §

1915(e)(2)(B) (2000).      We have reviewed the record and find that

this appeal is frivolous.       Accordingly, we dismiss the appeal on

the reasoning of the district court.           See Taylor v. Marion County

Detention Ctr., No. CA-01-4118-9 (D.S.C. July 31, 2002).                      We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.




                                                                     DISMISSED




                                        2